The Clorox Company News Release Clorox Reports 7 Percent EPS Growth in Q3, Driven by Higher Volume and Sales; Updates Fiscal 2010 Outlook and Provides Initial Fiscal 2011 Outlook OAKLAND, Calif., May 3, 2010 – The Clorox Company (NYSE: CLX) today reported solid earnings results, driven by solid volume growth, modest sales growth and strong cost savings, for its third quarter, which ended March 31, 2010. “The organization delivered another strong quarter,” said Chairman and CEO Don Knauss. “I’m pleased with our continued volume growth. And, despite the impact of the Venezuela currency devaluation, we grew sales and increased earnings per share on top of more than 50 percent EPS growth in the year-ago quarter. Most of our businesses are performing well, and we’re continuing to invest in demand-building activities to build long-term brand equity while addressing short-term competitive price gaps.” “I’m also pleased with the integration of the Caltech Industries business,” Knauss added. “This acquisition increases our ability to serve the health-care industry, where the use of disinfecting products is rapidly growing in response to increased attention on killing germs to help prevent hospital-acquired infections.” Fiscal third-quarter resultsFollowing is a summary of key third-quarter results. All comparisons are with the third quarter of fiscal year 2009, unless otherwise stated. $1.16 diluted earnings per share (7% growth) 3% volume growth 1% sales growth Clorox reported third-quarter net earnings of $165 million, or $1.16 diluted earnings per share (EPS), versus $153 million, or $1.08 diluted earnings per share, in the year-ago quarter, an increase of 7 percent. As previously communicated, the company is accounting for its Venezuela business using the parallel market currency exchange rate, which resulted in a pretax loss of about $16 million, or 7 cents diluted EPS. Total company earnings benefited from volume growth and strong cost savings, partially offset by higher commodity costs and trade-promotion spending. (See “Non-GAAP financial information” below and the last page of this press release for information and a reconciliation of key third-quarter results.) Volume increased 3 percent due to several major brands including Clorox® disinfecting wipes,
